Citation Nr: 1532572	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  11-07 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Evaluation of a left thumb sprain, initially rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty from September 1979 to February 1980 and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a July 2014 decision, the Board denied the Veteran's claim for an increased, compensable disability rating for a chronic left thumb sprain.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court).  In May 2015, the Court granted the parties Joint Motion for Remand (JMR), vacating the July 2014 decision and remanding the matter for further development.  

The Virtual VA claims file and Veterans Benefits Management System have been reviewed.  Other than a copy of the aforementioned JMR and the June 2015 informal hearing presentation, documents contained therein are duplicative of those in the paper claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

According to the May 2015 JMR, the Board failed to consider whether the Veteran's degenerative joint disease of the left hand is attributable to the service-connected thumb such that the Veteran may be compensated for his thumb disability.  To the extent that the JMR requests that the Board consider whether the Veteran's degenerative joint disease of the left hand includes arthritis of the left thumb, VA must obtain an opinion, based on prior X-rays, as to whether there is arthritis of the thumb, and if so, clearly establish which left thumb joint or joints are involved.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

If there are arthritic changes in the left thumb joint(s), the RO must determine if the findings are service connected.

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the disabilities on appeal should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file the Veteran's VA treatment records related to the claims on appeal from any VA facility identified by the Veteran or in the record.  

2.  Request an opinion from an appropriate physician as to whether the Veteran has arthritis of the left thumb.  The VA examiner is requested to clearly identify which joint or joints are involved based on previous x-rays.  The VA examiner must specifically address each joint of the thumb in the findings.

3.  If arthritis of the left thumb is found, the RO is requested to make a determination as to whether such arthritis is service-connected.

4.  After completing all indicated development, the RO should readjudicate the claim of entitlement to an increased, compensable disability evaluation for the service-connected left thumb strain, in light of all the evidence of record.   If the benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




